Title: Thomas Jefferson to Peter Derieux, 24 January 1816
From: Jefferson, Thomas
To: Derieux, Peter (Justin Pierre Plumard)


          
            Sir
             Monticello Jan. 24. 16.
          
          Since the receipt of your favor of the 12th ult. one has come to hand from mr Mazzei in answer to mine, in which I had sollicited from him some attention and aid to your wants. I must give you the answer in his own words. it is dated Pisa. Oct. 22. 1815. ‘Quanto a Derieux che à 10. o 12. figli, che l’à pregato di raccomendarmelo, la prego di dargli per carità 18. o 20. dollars, e di rammemorargli che quando venne inaspettatamente di Francia a Charlestown colla moglie (che aveva abortito nel viaggio) gli mandai il denaro per pagare il Capitano, e per venire in Virginia; che gli diedi un’altra somma rispettabile alla mia partenza di costà, e che la cambiale (che mi diede par le 2. dette somme) la bruciai subito che seppi l’infelice stato delle sue finanze.’ in compliance with this request I now inclose you an order on messrs Gibson and Jefferson of Richmond, for twenty dollars. I sincerely wish he had authorised a much larger sum; but, after my former urgency to him, his answer shews that no further applications to him from me can be useful to you. indeed his age (85. years) and the total demolition of his health both of body and mind render his continuance in life uncertain from day to day. I will thank you for a little scrip of a receipt which I may inclose to him in proof that I have executed his authority. Accept the assurance of my esteem & respect
          Th: Jefferson
        